DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-32 are pending.
Claims 11-32 are rejected below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PG Pub. 2002/0029575) in view of Ogawa (U.S. PG Pub. 2020/0374147) in view of Blair (U.S. PG Pub. 2017/0314797).

As to claims 11 and 18 Okamto teaches an air conditioning management system comprising: an air conditioner[0098]: a communication control device configured to acquire and transmit operation data of the air conditioner indicative if ab operation condtion of the air condition [0054-0055 such as status](Element 9): and an information management device configured to receive the operation data transmitted from the communication control device via a network, wherein the communication control device includes a communication include configured to transmit the operation data to the information management device (fig. 1 from element 1 to element 5) and a transmission control unit that includes an item selection unit configured to select only a predetermined item from the operation data of a plurality of items acquired from the air conditioner and cause the communication module to transmit the predetermined item[0094], the communication control device further includes a data processing module[0040], the data processing module holds information on an item of the operation data corresponding to each of a plurality of purposes of use of the operation data[0042], and includes a service selection unit that receives input, by a person, for selection of any of the plurality of purposes of use[0042, 0057], and the transmission control unit causes the communication module to transmit only the operation data of the predetermined item corresponding to the received purpose of use[0042 0094].  Okamto teaches monitoring an appliance (such as an air conditioner) and determining specific data and transferring a portion of the data depending on certain circumstances (abnormality). 

As to claim 12, Okamoto teaches wherein the plurality of purposes of use include refrigerant leakage detection, improvement of energy conservation, equipment life, or abnormality detection[0094].  

As to claim 16, Okamto teaches wherein when the purpose of use is related to abnormality detection, the transmission control unit causes the communication module to transmit operation data when an abnormality occurs[0094].  

As to claim 17, Okamto teaches wherein the communication control device is configured to receive power supply from the air conditioner[0041].

Okamto teaches most of the claimed invention, but fails to teach that the network is a low power wireless network.    However, this is an obvious variation as taught by Ogawa as follows:

As to claims 11 and 18, Ogawa teaches specified low power wireless communication that enables long-distance communication with low power consumption, the operation data being transmitted via a base station for the specified low power wireless communication[0092, 0122].

Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Ogawa into the system and methods of Okamto.  The motivation to combine is that Ogawa teaches using low power wireless communication can reduce the cost of wireless circuits and infrastructure [0093].

As to claims 13 and 19, Ogawa teaches wherein the transmission control unit causes the communication module to transmit the operation data of the predetermined item once a day[0188].  

As to claims 14 and 20-22, Ogawa teaches wherein the transmission control unit causes the communication module to transmit one piece of representative operation data for one item per day[0188].  

As to claims 15 and 23, Ogawa teaches wherein the transmission control unit causes the communication module to transmit the operation data of the plurality of items separately over a plurality of days in accordance with a daily communication data limit[0188, 0192].  

Okamoto in view of Ogawa teach most of the claimed invention, but fails to teach all of the claimed invention, specifically a selection service wherein a user selects a purpose for the plurality of purposes other than the operation data and sending only the operation data corresponding to the purposes received by the selection unit. However, this is an obvious variation and it taught by Blair as follows:

As to claims 11 and 18, Blaire teaches a selection service wherein a user selects a purpose for the plurality of purposes [0007, a diagnostic service for an HVAC] other than the operation data and sending only the operation data corresponding to the purposes received by the selection unit [0039].  Okamoto teaches that only some of the status information for an appliance needs to be send. Blaire goes on to teach that during a user selected diagnostic that the status of the HVAC can be used by a remote server to determine a fault.  That is the combination shows that only the status information would need to be sent during a user desired diagnostic.

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Blair into the system and methods of Okamoto in view of Ogawa.  The motivation to combine is that Blair teaches that once a user initiates a diagnostic the process can be automated and making the system more robust when determining a fault by eliminating data entry errors and saving time [0024].


Claims 31-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PG Pub. 2002/0029575) in view of Ogawa (U.S. PG Pub. 2020/0374147) in view of Blair (U.S. PG Pub. 2017/0314797) in view of Ono (US PG Pub 2017/0257497).

Okamoto in view of Ogawa and Blair teach most of the claimed invention, but fail to explicitly teach all of the limitations of claims 31 and 32, however, this is an obvious variation as taught by Ono as follows:

As to claims 31 and 32, Ono teaches wherein the air conditioner includes a first unit and a second unit, the first unit storing, in a first format, first operation data and first operation data items corresponding to the first operation data, and the second unit storing, in a second format different from the first format, a second operation data and second operation data items corresponding to the second operation data, and the communication control device includes a data organization unit that converts the first format and the second format into a common third format, and configured to transmit the organized operation data of the air conditioner in the common third format[0060].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Ono into the combination of Okamoto in view of Ogawa.  The motivation to combine is that Ono teaches that converting different formats from the air conditioner will ensure that the format is proper for the receiving unit [0025]. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 6-1-22, with respect to the rejection(s) of claim(s) 11 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blair.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119